J-S04011-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: K.B.D., A        :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: B.K.D., FATHER            :
                                      :
                                      :
                                      :
                                      :   No. 1747 MDA 2018

               Appeal from the Decree September 19, 2018
   In the Court of Common Pleas of Lancaster County Orphans’ Court at
                           No(s): 2017-02173



 IN THE INTEREST OF: U.S.D., A        :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: B.K.D., FATHER            :
                                      :
                                      :
                                      :
                                      :   No. 1748 MDA 2018

           Appeal from the Decree Entered September 19, 2017
   In the Court of Common Pleas of Lancaster County Orphans’ Court at
                          No(s): 2174 of 2017



 IN THE INTEREST OF: N.M.D., A        :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: B.K.D., FATHER            :
                                      :
                                      :
                                      :
                                      :   No. 1749 MDA 2018
J-S04011-19



             Appeal from the Decree Entered September 19, 2018
     In the Court of Common Pleas of Lancaster County Orphans’ Court at
                            No(s): 2175 of 2017



    IN THE INTEREST OF: B.M.D., A               :   IN THE SUPERIOR COURT OF
    MINOR                                       :        PENNSYLVANIA
                                                :
                                                :
    APPEAL OF: B.K.D., FATHER                   :
                                                :
                                                :
                                                :
                                                :   No. 1750 MDA 2018

             Appeal from the Decree Entered September 19, 2018
     In the Court of Common Pleas of Lancaster County Orphans’ Court at
                            No(s): 2176 of 2017

BEFORE:      SHOGAN, J., OTT, J., and STEVENS*, P.J.E.

MEMORANDUM BY SHOGAN, J.:                                  FILED MARCH 11, 2019

       Appellant,    B.K.D.    (“Father”),     appeals   from   decrees entered   on

September 19, 2018, in the Court of Common Pleas of Lancaster County,

involuntarily terminating his parental rights to his three sons, K.B.D. (born in

June of 2009), U.S.D. (born in September of 2010), and B.M.D. (born in

November of 2014), and his daughter, N.M.D. (born in June of 2012)

(collectively, “the Children”).1 Upon careful review, we affirm.

____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 The orphans’ court involuntarily terminated the parental rights of the
Children’s mother, J.L.P. (“Mother”), by decrees entered on December 21,
2017. Mother did not file notices of appeal, and she is not a party to the
instant appeals.


                                           -2-
J-S04011-19


       By way of factual background, on October 2, 2017, the Lancaster County

Children and Youth Services Agency (“CYS”) filed petitions for the involuntary

termination of Father’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(1),

(2), (5), and (b).        The involuntary termination proceeding occurred on

December 21, 2017, during which CYS presented the testimony of its

caseworker, Ms. Katie Wenrich, and the Court Appointed Special Advocate

(“CASA”), Mr. William Lyons. Father testified on his own behalf.

       The orphans’ court summarized the facts of this case, as follows:

             [CYS] received a report, on November 4, 2016, that the
       [C]hildren were living with their paternal grandparents[,] and the
       grandparents, having serious medical issues, could no longer care
       for the [C]hildren.     At the time of the report, Father was
       incarcerated[2] and Mother’s whereabouts were unknown. [CYS]
       offered assistance to allow the [C]hildren to remain in their home,
       but the grandparents requested the [C]hildren be removed. [CYS]
       has a prior history with this family. In 2014, there were reports
       of suspected drug abuse by both parents. . . . [I]n 2016, Father
       was at the hospital with one of the children and was unable to give
       that child’s name or date of birth. . . .

Trial Court Opinion, 10/26/18, at unnumbered 2 (citations to record omitted).

       [O]n November 9, 2016, [CYS] petitioned for and received
       physical custody of [the Children]. A [s]helter [c]are [h]earing
       was held on November 11, 2016, and [Mother] was not present.
       [Father] was present and waived the [s]helter [c]are [h]earing
       without admitting any of the allegations set forth in [CYS]’s
       petition for custody. An [a]djudication and [d]isposition hearing
       was held on December 15, 2016, finding the [C]hildren
       dependent. The [trial] [c]ourt approved Child Permanency Plans
       (“CPP”) containing objectives for both parents.
____________________________________________


2 Father testified that he was incarcerated for crimes involving writing bad
checks, which was a parole violation. N.T., 12/21/17, at 72, 78. Father
previously was incarcerated for retail theft. Id. at 72.

                                           -3-
J-S04011-19



Id. at unnumbered 1.

       Father’s CPP objectives required that he participate in mental health,

drug and alcohol, and domestic violence evaluations, and follow all

recommendations.         Further, he was to remain crime-free, participate in

parenting-skills training upon receipt of referrals from the mental health and

drug and alcohol providers, maintain financial stability, and participate in

supervised visitation with the Children. N.T., 12/21/17, at 15-24, 27-29. As

of the date of the hearing, Father had made minimal progress on his CPP

objectives. Id. at 30.

       On December 21, 2017, the orphans’ court involuntarily terminated

Father’s parental rights to the Children pursuant to 23 Pa.C.S. § 2511(a)(1),

(2), (5), and (b).3 Father filed a timely appeal, and on August 7, 2018, this

Court vacated the original decrees without prejudice and remanded the case

for the court to appoint new counsel to represent the Children’s legal interests

pursuant to In re Adoption of L.B.M., 161 A.3d 172 (Pa. 2017), and its




____________________________________________


3 The Children were represented by a guardian ad litem (“GAL”) who, at the
conclusion of the testimonial evidence, recommended the involuntary
termination of Father’s parental rights. See N.T., 12/21/17, at 93-94.




                                           -4-
J-S04011-19


progeny.4 See In re K.B.D., U.S.D., N.M.D., B.M.D., 195 A.3d 976, 119

MDA 2018 (Pa. Super. filed August 7, 2018) (unpublished memorandum).5

       The certified record includes a letter6 from the Children’s legal counsel

to the orphans’ court revealing that the preferred outcome of the older three

children, K.B.D., U.S.D., and N.M.D., was consistent with the original decrees.

With respect to the youngest child, B.M.D., then age three, legal counsel

advised that B.M.D. was unable to express or articulate his preferred outcome

of the involuntary termination proceeding. See In re T.S., 192 A.3d 1080,

1092 (Pa. 2018) (holding, “if the preferred outcome of a child is incapable of

ascertainment because the child is very young and pre-verbal, there can be

no conflict between the child’s legal interests and his or her best interests”).

____________________________________________


4 Pursuant to 23 Pa.C.S. § 2313(a), in a contested involuntary termination of
parental rights proceeding, the subject child has a statutory right to counsel
who discerns and advocates for the child’s legal interests. L.B.M., 161 A.3d
at 174-175. A child’s legal interests are defined as the child’s preferred
outcome, which may conflict with the child’s best interests. Id.

5 In addition, this Court directed that new counsel notify the orphans’ court
whether the result of the termination proceeding was consistent with each
child’s legal interest or whether counsel believed a new hearing was necessary
to advocate separate preferred outcomes or placements for the Children.
Further, we directed the court to conduct a new hearing if it served the
purpose of providing the Children with an opportunity to advance their legal
interests through new counsel.         If the court deemed a new hearing
unwarranted, then we directed the court to re-enter the original decrees.

6Counsel’s letter dated September 17, 2018, was attached to the September
19, 2018 decrees involuntarily terminating Father’s parental rights to the
Children.




                                           -5-
J-S04011-19


       Based on legal counsel’s letter, on September 19, 2018, the orphans’

court re-entered the original decrees involuntarily terminating Father’s

parental rights to the Children. Father timely filed four separate notices of

appeal and concise statements of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(a)(2)(i) and (b).7 The orphans’ court filed its Rule 1925(a)

opinion on October 26, 2018.8

       On appeal, Father presents the following issues for our review:

       I.    Whether the [c]ourt erred when it terminated Father’s
       rights?

       II.   Whether the [c]ourt erred in concluding that [CYS] had met
       its burden in proving that Father’s parental rights should be
       terminated when there was evidence that he had been actively
       working on and completing the goals on his child permanency
       plan?

       III. Whether the [c]ourt erred in finding that terminating
       Father’s parental rights would best serve the needs and welfare of
       the children?

Father’s Brief at 4.

       Our standard of review in this appeal is as follows:

       The standard of review in termination of parental rights cases
       requires appellate courts to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record. If the factual findings are supported, appellate
       courts review to determine if the trial court made an error of law
       or abused its discretion. A decision may be reversed for an abuse
       of   discretion    only   upon     demonstration      of   manifest
____________________________________________


7   This Court consolidated the four appeals sua sponte on November 13, 2018.

8The Children’s legal counsel filed a brief in this appeal wherein he argues in
support of the involuntary termination decrees.

                                           -6-
J-S04011-19


     unreasonableness, partiality, prejudice, bias, or ill-will. The trial
     court’s decision, however, should not be reversed merely because
     the record would support a different result. We have previously
     emphasized our deference to trial courts that often have first-hand
     observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

     Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938, which requires a bifurcated analysis.

     Initially, the focus is on the conduct of the parent. The party
     seeking termination must prove by clear and convincing evidence
     that the parent’s conduct satisfies the statutory grounds for
     termination delineated in Section 2511(a). Only if the court
     determines that the parent’s conduct warrants termination of his
     or her parental rights does the court engage in the second part of
     the analysis pursuant to Section 2511(b): determination of the
     needs and welfare of the child under the standard of best interests
     of the child. One major aspect of the needs and welfare analysis
     concerns the nature and status of the emotional bond between
     parent and child, with close attention paid to the effect on the child
     of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

     In this case, we conclude that the record supports the orphans’ court’s

decrees pursuant to Section 2511(a)(1) and (b), which provide as follows:

     (a) General Rule.—The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

            (1) The parent by conduct continuing for a period of at
            least six months immediately preceding the filing of the
            petition either has evidenced a settled purpose of
            relinquishing parental claim to a child or has refused or
            failed to perform parental duties.




                                      -7-
J-S04011-19


                                           * * *

       (b) Other considerations.―The court in terminating the rights
       of a parent shall give primary consideration to the developmental,
       physical and emotional needs and welfare of the child. The rights
       of a parent shall not be terminated solely on the basis of
       environmental factors such as inadequate housing, furnishings,
       income, clothing and medical care if found to be beyond the
       control of the parent. With respect to any petition filed pursuant
       to subsection (a)(1), (6) or (8), the court shall not consider any
       efforts by the parent to remedy the conditions described therein
       which are first initiated subsequent to the giving of notice of the
       filing of the petition.

23 Pa.C.S. § 2511(a)(1), (b); see also In re B.L.W., 843 A.2d 380, 384 (Pa.

Super. 2004) (en banc) (stating that we must agree with the trial court as to

only one subsection of Section 2511(a), as well as Section 2511(b), in order

to affirm).9

       With respect to Section 2511(a)(1), “the moving party must produce

clear and convincing evidence of conduct, sustained for at least the six months

prior to the filing of the termination petition, which reveals a settled intent to



____________________________________________


9 Based on our disposition, to the extent Father argues that the orphans’ court
abused its discretion in terminating his parental rights pursuant to Section
2511(a)(2) and (5), we need not review that argument. See B.L.W., 843
A.2d at 384 (holding that we need only agree with the orphans’ court as to
only one subsection of Section 2511(a), as well as Section 2511(b), in order
to affirm the involuntary termination of parental rights). We reiterate that we
affirm the orphans’ court’s decrees under Section 2511(a)(1) and (b).
However, we are constrained to point out that termination pursuant to Section
2511(a)(5) would not be proper because the Children were not removed from
Father’s care. See In re C.S., 761 A.2d 1197 (Pa. Super. 2000) (en banc)
(stating that Section 2511(a)(5) and (8) did not provide a basis for
terminating the father’s parental rights when he was incarcerated at the time
of the child’s removal from the mother’s care).

                                           -8-
J-S04011-19


relinquish parental claim to a child or a refusal or failure to perform parental

duties.”   In re Z.S.W., 946 A.2d 726, 730 (Pa. Super. 2008) (citation

omitted). This Court has held:

      [T]he trial court must consider the whole history of a given case
      and not mechanically apply the six-month statutory provision.
      The court must examine the individual circumstances of each case
      and consider all explanations offered by the parent facing
      termination of his or her parental rights, to determine if the
      evidence, in light of the totality of the circumstances, clearly
      warrants the involuntary termination.

In re N.M.B., 856 A.2d 847, 854-855 (Pa. Super. 2004) (citations omitted).

      Our Supreme Court has explained that parental duty “is best understood

in relation to the needs of a child.” In re Burns, 379 A.2d 535, 540 (Pa.

1977).

      A child needs love, protection, guidance, and support. These
      needs, physical and emotional, cannot be met by a merely passive
      interest in the development of the child. Thus, this Court has held
      that the parental obligation is a positive duty which requires
      affirmative performance. This affirmative duty encompasses
      more than a financial obligation; it requires continuing interest in
      the child and a genuine effort to maintain communication and
      association with the child. Because a child needs more than a
      benefactor, parental duty requires that a parent ‘exert himself to
      take and maintain a place of importance in the child’s life.’

Id. (citations omitted).

      In In re Adoption of S.P., 47 A.3d 817 (Pa. 2012), our Supreme Court

discussed In re Adoption of McCray, 331 A.2d 652 (Pa. 1975), a case

wherein the Court considered the issue of the termination of parental rights

of incarcerated persons involving abandonment. The S.P. Court stated:




                                     -9-
J-S04011-19


      Applying in McCray the provision for termination of parental
      rights based upon abandonment, now codified as § 2511(a)(1),
      we noted that a parent “has an affirmative duty to love, protect
      and support his child and to make an effort to maintain
      communication and association with that child.” Id. at 655. We
      observed that the father’s incarceration made his performance of
      this duty “more difficult.” Id.

S.P., 47 A.3d at 828. The S.P. Court continued:

             [A] parent’s absence and/or failure to support due to
             incarceration is not conclusive on the issue of
             abandonment. Nevertheless, we are not willing to
             completely toll a parent’s responsibilities during his or
             her incarceration.     Rather, we must inquire
             whether the parent has utilized those resources
             at his or her command while in prison in
             continuing a close relationship with the child.
             Where the parent does not exercise reasonable
             firmness in declining to yield to obstacles, his other
             rights may be forfeited.

      [McCray 331 A.2d] at 655 (footnotes and internal quotation
      marks omitted).

S.P., 47 A.3d at 828 (emphasis added). We have stated that the court must

next consider “the parent’s explanation for his or her conduct” and “the post-

abandonment contact between parent and child” before moving on to analyze

Section 2511(b).     Z.S.W., 946 A.2d at 730 (quoting In re Adoption of

Charles E.D.M., 708 A.2d 88, 92 (Pa. 1998)).

      With   respect   to   Section   2511(b),   this   Court   has   stated   that

“[i]ntangibles such as love, comfort, security, and stability are involved in the

inquiry into the needs and welfare of the child.” In re C.M.S., 884 A.2d 1284,

1287 (Pa. Super. 2005) (citation omitted). Further, the trial court “must also

discern the nature and status of the parent-child bond, with utmost attention

                                      - 10 -
J-S04011-19


to the effect on the child of permanently severing that bond.” Id. (citation

omitted).   However, “[i]n cases where there is no evidence of any bond

between the parent and child, it is reasonable to infer that no bond exists.

The extent of any bond analysis, therefore, necessarily depends on the

circumstances of the particular case.” In re K.Z.S., 946 A.2d 753, 762-763

(Pa. Super. 2008) (citation omitted). Further, we have held that the trial court

is not required by statute or precedent to order a formal bonding evaluation

be performed by an expert. In re K.K.R.-S., 958 A.2d 529, 533 (Pa. Super.

2008).

      On appeal, Father asserts that the orphans’ court abused its discretion

with respect to Section 2511(a) by not giving him additional time to complete

his CPP objectives. He contends he was actively working toward his goals

while in prison and after his release. Father’s Brief at 10-14. Father asserts

that he completed a mental health, or biopsychosocial, evaluation and a

domestic violence evaluation, but he acknowledges that he did so after CYS

filed the involuntary termination petition. Id. Father also asserts that he is

employed full-time as a roofer.    Id. at 14. Father admits that he did not

participate in supervised visits with the Children, but claims that his work

schedule and a lack of transportation prevented him from doing so. Id. at 15.

      The orphans’ court found that Father failed to complete any of his CPP

objectives in the thirteen months that the Children were in CYS’s physical

custody, and that the termination of Father’s parental rights served the


                                     - 11 -
J-S04011-19


Children’s needs and welfare. Trial Court Opinion, 10/26/18, at unnumbered

5-8. After review, we agree with the trial court that the evidence supports

this conclusion.

      Ms. Wenrich, the CYS caseworker, testified that Father was released on

parole on March 16, 2017, at which time the Children had been in placement

for four months. N.T., 12/21/17, at 29. On April 20, 2017, Father obtained

a drug and alcohol evaluation in accordance with his parole requirements. Id.

at 17. Thereafter, CYS learned that Father tested positive on May 14, 2017,

for oxycodone and benzodiazepines, for which he did not have prescriptions.

Id. at 19. On May 25, 2017, Father was re-incarcerated after admitting to

recent heroin use while residing in his parents’ home. Id. at 20. Father was

released approximately six months later on November 6, 2017, to an inpatient

drug and alcohol facility. Id. at 17. Father testified that he was discharged

from the inpatient facility approximately twenty days later and that he is

currently attending a ninety-day outpatient drug and alcohol rehabilitation

program in accordance with his parole requirements. Id. at 58, 62.

      With respect to Father’s mental health objective, Ms. Wenrich testified

that Father was scheduled to obtain an evaluation in June of 2017, but he

failed to do so because of his re-incarceration on May 25, 2017.        N.T.,

12/21/17, at 17. Father obtained a mental health evaluation on December

15, 2017, six days before the subject proceeding. Id. Likewise, Father was

scheduled to undergo a domestic violence evaluation on June 19, 2017, but


                                   - 12 -
J-S04011-19


he failed to do so because of his re-incarceration. Id. at 22. Father received

the domestic violence evaluation after his release from the inpatient facility

on December 11, 2017. Id.

      Ms. Wenrich stated that Father did not satisfy his parenting-skills

objective. N.T., 12/21/17, at 23. Part of that objective was to have a parent

educator come to Father’s home and provide services. Id. These services

were to begin once Father’s mental health and drug-and-alcohol-treatment

providers gave their recommendation. Id. However, Father did not secure

proper housing, and he failed to acquire the necessary recommendations. Id.

      With respect to supervised visitation, Ms. Wenrich testified that the court

suspended Father’s visits on August 18, 2017, due to lack of progress on his

objectives. N.T., 12/21/17, at 27. She said that during the first four months

of the Children’s placement, CYS provided Father a bi-weekly visitation

schedule at the Lancaster County prison. Id. at 27-28. Ms. Wenrich testified

that a prison visit was scheduled for February 28, 2017; however, when Ms.

Wenrich and the Children arrived at the prison, they were informed that Father

was on work release and unavailable for a visit. Id. at 28. After Father’s

release from prison in March of 2017, CYS scheduled another visit for May 4,

2017, but Father failed to attend. Id. CYS subsequently scheduled visits for

May 10, 2017 and May 17, 2017, but Father did not attend either of these

visits. Id. at 28-29.




                                     - 13 -
J-S04011-19


       Ms. Wenrich stated that the Children last saw Father when they resided

together in the paternal grandparents’ home. N.T., 12/21/17, at 36. Despite

the fact that Father’s parents had previously contacted CYS and averred that

they could not care for the Children, the paternal grandparents became a

kinship care resource for the Children, and the Children returned to their

home. Id. at 24. Ms. Wenrich testified that after they became a kinship care

resource, CYS explained to the paternal grandparents that Father was not

permitted to reside in their home as long as the Children were there. Id. at

24-25.    Upon his release from prison on March 16, 2017, Father did not

provide CYS with his address.          Id. at 25.   During the permanency review

hearing on April 28, 2017, Father provided an address that CYS subsequently

learned was incorrect. Id. at 24. On May 23, 2017, two days before Father’s

re-incarceration for heroin use, CYS learned that Father was residing in the

paternal grandparents’ home.10 Id. at 25-27. Therefore, CYS removed the

Children. CYS placed the older children, K.B.D. and U.S.D., in a kinship home

with their maternal great aunt. Id. at 31. CYS placed the younger children,

N.M.D. and B.M.D., together in a foster home. Id.

       Ms. Wenrich noted also that while incarcerated and not residing with the

Children, Father did not send gifts, cards, or letters to the Children. N.T.,



____________________________________________


10Father testified that the Children returned to the paternal grandparents’
home shortly after he began residing there upon his release from prison. N.T.,
12/21/17, at 59.

                                          - 14 -
J-S04011-19


12/21/17, at 47. Moreover, Father never made any telephone calls to the

Children. Id. at 47.

      In light of this evidence, we discern no abuse of discretion in the

orphans’ court terminating Father’s parental rights pursuant to Section

2511(a)(1). Indeed, Father failed to perform any parental duties during the

thirteen months that the Children were in CYS’s custody, and Father failed to

comply with all of his requisite objectives. Although Father obtained mental

health and domestic violence evaluations, he did so only immediately before

the subject proceeding, which was after CYS provided notice of the filing of

the termination petitions. See 23 Pa.C.S. § 2511(b) (“With respect to any

petition filed pursuant to subsection (a)(1), (6) or (8), the court shall not

consider any efforts by the parent to remedy the conditions described therein

which are first initiated subsequent to the giving of notice of the filing of the

petition.”). During the thirteen months that the Children were in placement,

Father did nothing “to exert himself to take and maintain a place of

importance” in their lives. Burns, 379 A.2d at 540. We find that the record

supports the orphans’ court’s conclusion that Father’s conduct warranted

termination of his parental rights pursuant to Section 2511(a)(1).

      Likewise, the record supports the court’s conclusion that terminating

Father’s parental rights serves the Children’s needs and welfare pursuant to

Section 2511(b). Father contends that the court abused its discretion under




                                     - 15 -
J-S04011-19


the statutory section because CYS presented no evidence regarding the bond,

if any, between him and the Children. The following case law is relevant:

     While a parent’s emotional bond with his or her child is a major
     aspect of the subsection 2511(b) best-interest analysis, it is
     nonetheless only one of many factors to be considered by the
     court when determining what is in the best interest of the child.
     In re K.K.R.S., 958 A.2d 529, 533-536 (Pa. Super. 2008). The
     mere existence of an emotional bond does not preclude the
     termination of parental rights. See In re T.D., 949 A.2d 910 (Pa.
     Super. 2008) (trial court’s decision to terminate parents’ parental
     rights was affirmed where court balanced strong emotional bond
     against parents’ inability to serve needs of child). Rather, the
     orphans’ court must examine the status of the bond to determine
     whether its termination “would destroy an existing, necessary and
     beneficial relationship.” In re Adoption of T.B.B., 835 A.2d 387,
     397 (Pa. Super. 2003). As we explained in In re A.S., 11 A.3d
     473, 483 (Pa. Super. 2010),

         [I]n addition to a bond examination, the trial court can
         equally emphasize the safety needs of the child, and should
         also consider the intangibles, such as the love, comfort,
         security, and stability the child might have with the foster
         parent. Additionally, this Court stated that the trial court
         should consider the importance of continuity of
         relationships and whether any existing parent-child bond
         can be severed without detrimental effects on the child.

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011).

     Furthermore, our Supreme Court has stated, “Common sense dictates

that courts considering termination must also consider whether the children

are in a pre-adoptive home and whether they have a bond with their foster

parents.” In re T.S.M., 71 A.3d at 268. The Court directed that, in weighing

the bond considerations pursuant to Section 2511(b), “courts must keep the

ticking clock of childhood ever in mind.”    Id. at 269.    The T.S.M. Court

observed, “Children are young for a scant number of years, and we have an

                                    - 16 -
J-S04011-19


obligation to see to their healthy development quickly. When courts fail . . .

the result, all too often, is catastrophically maladjusted children.” Id.

      Instantly, Ms. Wenrich testified that the Children had behavioral

problems at the time of their placement in CYS’s custody. N.T., 12/21/17, at

47-48. She testified on cross-examination by the GAL:

      Q. [Was i]t . . . very hard to maintain these children in foster
      homes in the beginning because their behavior was pretty out of
      control?

      A. Yes.

                                     ***

      Q. Has it improved since they’ve been placed out of the
      grandparents’ home?

      A. It has.

Id. at 48. Ms. Wenrich attested that the Children are making progress in their

speech therapy and that the older three children all have Individualized

Education Plans. Id. With respect to the oldest children, K.B.D and U.S.D.,

Ms. Wenrich testified that they also attend play therapy, and they recently

were evaluated for a determination of whether additional speech and

occupational therapy was necessary. Id. at 32-33.

      Ms. Wenrich said that K.B.D., who is eight years old, and U.S.D., who is

seven years old, do not discuss their biological parents or refer to them during

her visits at their kinship care home. N.T., 12/21/17, at 33. However, they

do ask her when they will be going to the paternal grandparents’ home. Id.




                                     - 17 -
J-S04011-19


Similarly, she testified that she has never heard any of the Children speak of

their parents. Id. at 36-37.

       Ms. Wenrich testified that K.B.D. and U.S.D. refer to their kinship

parents, their maternal great aunt and uncle, as “mom and dad.”            N.T.,

12/21/17, at 33. She averred that they are very comfortable in the kinship

home, and she described their attachment to the kinship parents as “very

loving.” Id. Ms. Wenrich said that the older children’s kinship parents are a

permanent resource and “had expressed interest in having all four children.”

Id. at 32. She explained that the kinship parents are currently awaiting “a

waiver from the State” in order to place the younger children with them. Id.

       Likewise, the younger children, N.M.D., age five, and B.M.D., age three,

refer to their foster parents as “mom and dad.” N.T., 12/21/17, at 35. Ms.

Wenrich testified that their foster parents are also a permanent resource, and

that they plan to facilitate visits between them and their older siblings. 11 Id.

at 34-35.

       After review, there is no evidence that a parent-child bond exists

between Father and any of the Children. Father has a lengthy incarceration

history. As noted above, Father did not contact the Children or see them while

he was in prison during the thirteen months the Children were in placement.

____________________________________________


11Ms. Wenrich further noted that the Children have been participating in visits
with each other, and they “FaceTime” a “couple times” per week. N.T.,
12/21/17, at 35-36.



                                          - 18 -
J-S04011-19


The testimony demonstrates that the Children are doing well in their

respective foster placements, which are permanent resources.12 We discern

no abuse of discretion by the orphans’ court in concluding that terminating

Father’s parental rights will serve the developmental, physical, and emotional

needs and welfare of the Children.             Accordingly, we affirm the decrees

involuntarily terminating Father’s parental rights.

       Decrees affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/11/2019




____________________________________________


12Mr. William Lyons testified that he and his wife were the Children’s CASAs
on October 30, 2017. N.T., 12/21/17, at 79. He testified that he observed
the older children, K.B.D. and U.S.D., on two occasions in their kinship care
home, and he observed the younger children on one occasion in their foster
home. Id. at 79, 84. Mr. Lyons’s testimony did not reveal any parental bond
between Father and the Children, and Mr. Lyons’s testimony is consistent with
that of Ms. Wenrich regarding the Children’s loving relationship with their
respective foster parents.

                                          - 19 -